Richard Michael




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 18, 2015

                                     No. 04-15-00291-CR

                                    The STATE of Texas,
                                         Appellant

                                              v.

                                Richard Michael DONOHOO,
                                          Appellee

                  From the County Court at Law No. 8, Bexar County, Texas
                                  Trial Court No. 453259
                       The Honorable Celeste Brown, Judge Presiding

                                       ORDER
       Judge Celeste Brown’s motion for extension of time to file findings of fact and
conclusions of law is granted. We order the findings of fact and conclusions of law due January
18, 2015.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of December, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court